Per Curiam.
This is a defendant’s rule in an action for negligence where the plaintiff wife has a verdict for $12,500 and plaintiff husband a verdict for $2,500.
The reasons urged are that the verdicts are excessive, against the weight of evidence and errors in the charge of the court.
We conclude that there were no errors in the charge and that the verdicts are not against the weight of the evidence upon the question of negligence but that they are clearly excessive.
Therefore if the plaintiff—Isabelle Willis—will within twenty (20) days from the entry of an order hereunder consent to a reduction of her verdict to $7,500, and the plaintiff—Erank Willis—-within the same time and in the same manner consent to a reduction of his verdict to $1,500, the present rule will be discharged, otherwise the rule ivill be made absolute and a venire de novo awarded as to all the issues.